Appeal by employer and carrier from awards of compensation. The claimants were firemen operating boilers at Sampson College. They had been notified that their services were to be terminated at midnight on November 1, 1947. Some little time prior to that hour they left their posts and journeyed to the village of Ovid, twelve miles away, where they cashed their pay checks and took refreshment. While returning sometime after twelve o’clock and after they had entered their employer’s premises, their ear went into a ditch causing injuries to both. There was evidence from which the board could have found that it was a common and well-known practice for employees on the night shift to leave the premises during working hours on personal errands. There was also evidence that claimants had not completed their duties when they left and that they were returning for that purpose when the accident occurred. Having entered their employer’s premises and being thereon in connection with its business, the board could properly find that the injuries sustained arose out of and in the course of their employment. Awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Deyo, Bergan and Coon, JJ. [See 278 App. Div. 595.]